                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             QUINTON JACKSON,                          :
                 Movant,                               :
                                                       :         CRIMINAL ACTION NO.
                   v.                                  :            1:15-CR-0159-SCJ
                                                       :
             UNITED STATES OF AMERICA,                 :
                 Respondent.                           :

                                                   ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the instant motion to vacate brought

             pursuant to 28 U.S.C. § 2255 be denied. [Doc. 107]. Movant has filed his objections

             in response to the R&R. [Doc. 109].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard.

                   A jury of this Court found Movant guilty of one count of being a felon in

             possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). This Court

             imposed a 262-month sentence of incarceration that was enhanced under the Armed

             Career Criminal Act (ACCA), 18 U.S.C. § 924(e). Movant, appealed, and the Eleventh

AO 72A
(Rev.8/82)
             Circuit affirmed Movant’s conviction and sentence. United States v. Jackson, 713 F.

             App’x 963, 969 (11th Cir. 2017). Movant then filed the pending § 2255 motion

             raising two grounds of ineffective assistance of counsel.

                    As is discussed in much more detail in the R&R, the record shows that police

             arrested Movant after a traffic stop for failing to have a light that properly illuminated

             his license plate. Movant’s trial counsel filed a motion to suppress but failed to argue

             that the police lacked probable cause to initiate the traffic stop. The Magistrate Judge

             concluded that the police did have probable cause to initiate the stop under O.C.G.A.

             § 40-8-23(d) (“Either a taillight or a separate light shall be so constructed and placed

             as to illuminate with a white light the rear registration plate and render it clearly legible

             from a distance of 50 feet to the rear.”). Movant, through counsel failed to object to

             that conclusion, and when Movant raised that issue in his appeal, the Eleventh Circuit

             held that because Movant “failed to object to the magistrate judge’s finding that the

             officers had probable cause for the vehicle stop, he waived his right to challenge this

             finding on appeal.” Jackson, 713 F. App’x at 967. In his first ground for relief,

             Movant contends that his trial counsel was ineffective in failing to object to the

             Magistrate Judge’s conclusion.

                    In the R&R, the Magistrate Judge concludes that Movant has failed to

             demonstrate that he is entitled to relief. According to Movant, in order for police to


                                                          2

AO 72A
(Rev.8/82)
             have probable cause to stop him for a violation of Georgia’s tag light law, O.C.G.A.

             § 40-8-23(d), the police would have had to determine both (1) that the vehicle lacked

             a tag light and (2) that the license plate was not clearly legible from a distance of fifty

             feet. Movant contends that the police initiated the stop from over three hundred feet

             from Movant’s vehicle and thus they lacked probable cause because they could not

             have made the second observation.

                   The Magistrate Judge first determined that Movant’s argument regarding the

             requirements of § 40-8-23(d), is not supported by the case law. The Magistrate Judge

             also found that Movant’s contention that the police initiated the traffic stop after

             observing the license plate from a distance greater than fifty feet was factually

             inaccurate.

                   The Magistrate Judge additionally held, in the alternative, that, based on the

             Eleventh Circuit’s conclusion that “the officers’ testimony—which was found credible

             by the district court—established that [Movant] committed a traffic violation under

             § 40-8-23(d) because his tag was not being illuminated, regardless of how far away the

             officers were when they observed the violation,” Jackson, 713 F. App’x at 967 n.5,

             Movant cannot demonstrate prejudice to establish his ineffective assistance claim.

                   In his next ground for relief, Movant claims that trial counsel was ineffective in

             failing to properly challenge his sentence enhancement under the ACCA.                  In


                                                         3

AO 72A
(Rev.8/82)
             recommending the ACCA enhancement, the presentence investigation report noted that

             Movant had been convicted three times—on May 3, 2000, June 15, 2001, and June 23,

             2006—of possession of cocaine with intent to distribute and that Movant had

             additional qualifying predicate offenses. Petitioner’s trial counsel objected on the

             ground that he was not the defendant in those cases. After hearing evidence, this Court

             overruled the objection.

                   In his § 2255 motion, in challenging the ACCA enhancement, Movant raises a

             claim under the Apprendi v. New Jersey, 530 U.S. 466 (2000), line of cases that

             generally hold that any factor that increases a sentence must be either admitted by the

             defendant or tried to a jury. However, as the Magistrate Judge noted, Apprendi and

             its progeny does not apply to ACCA enhancements. See United States v. Gonzalez,

             322 F. App’x 963, 972 (11th Cir. 2009) (“Because the indictment did not have to

             allege and the jury did not have to find beyond a reasonable doubt that [defendant] had

             the prior convictions at issue, the district court was authorized to use those convictions

             to enhance his sentence under § 924(e) and U.S.S.G. § 4B1.4.”) (citing

             Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998); United States v.

             Johnson, 528 F.3d 1318, 1322 (11th Cir. 2008); and United States v. Shelton, 400 F.3d

             1325, 1329 (11th Cir. 2005)). The Magistrate Judge further concluded that Movant’s

             claim, which first appeared in his reply memorandum, that trial counsel was ineffective


                                                         4

AO 72A
(Rev.8/82)
             for failing to argue that the prior convictions did not qualify as serious drug offenses

             under the ACCA, is procedurally barred because he did not raise the claim in his §

             2255 motion, and the claim is untimely.

                    In his objections, Movant objects only to the Magistrate Judge’s conclusion with

             respect to the claim that trial counsel was ineffective in failing to argue that the police

             lacked probable cause to initiate the traffic stop. Movant provides a rather technical

             argument that his interpretation of O.C.G.A. § 40-8-23 is correct by analogizing to

             Crooks v. Harrelson, 282 U.S. 55 (1930), in which the Supreme Court analyzed the

             language of a provision of the Revenue Act. Basically, Movant contends that the word

             “and” in the statute means that a violation O.C.G.A. § 40-8-23 would require a finding

             that both elements of the statute had been violated.

                    This Court would credit Movant’s argument but for the fact that the record

             demonstrates that there was no tag light (or the tag light was burned out) on Movant’s

             car on the night that he was arrested. This Court reads the elements of § 40-8-23 to

             mean that (1) there must be a light, and (2) the light must be of sufficient strength to

             illuminate the license plate so that it is legible from fifty feet. If there is no light, the

             police are free to make the perfectly reasonable judgment that the license plate would

             not be legible in dark conditions at any distance of more than a few feet.




                                                          5

AO 72A
(Rev.8/82)
                   Having reviewed the record, this Court holds that the Magistrate Judge’s

             findings and conclusions are correct. Accordingly, the R&R, [Doc. 107], is hereby

             ADOPTED as the order of this Court, and the pending § 2255 motion, [Doc. 102], is

             DENIED. The Clerk is DIRECTED to close Civil Case Number 1:19-CV-0187-SCJ.

                   This Court further agrees with the Magistrate Judge that (1) “the motion and the

             files and records of the case conclusively show that the prisoner is entitled to no

             relief,” 28 U.S.C. § 2255(b), and no hearing is required, and (2) Movant has failed to

             make a substantial showing of the denial of a constitutional right, and a Certificate of

             Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                   IT IS SO ORDERED, this 11th day of June, 2019.



                                                     s/Steve C. Jones
                                                     STEVE C. JONES
                                                     UNITED STATES DISTRICT JUDGE




                                                        6

AO 72A
(Rev.8/82)
